Citation Nr: 9925167	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-12 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Billy G. Williams, Agent


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating action of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the appellant testified at 
a July 1998 hearing before personnel at the RO and at an 
April 1999 hearing before the undersigned Member of the Board 
sitting at the RO.  Transcripts of both hearings are of 
record. 


REMAND

The appellant contends that the veteran's death was the 
result of VA treatment.  She alleges that the medical care 
afforded the veteran as a patient in a VA Medical Center just 
prior to his death in April 1993 caused his death.  The RO 
determined that the veteran's death was the result of the 
natural worsening of his medical condition and not the result 
of VA medical services and denied the claim.  

38 U.S.C.A. § 1151 provides that, where death occurs as a 
result of having submitted to VA medical treatment or 
hospitalization and not the result of the veteran's own 
willful misconduct, dependency and indemnity compensation 
will be awarded for such death as if such condition were 
service connected. 

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the appellant's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

From a review of the claims folder, it does not appear that 
all of the VA treatment records pertinent to the appellant's 
claim are of record.  The Certificate of Death indicates that 
the veteran died on April [redacted], 1993.  VA treatment reports 
associated with the claims folder were date stamped as having 
been received in February 1993, and thus pertain to treatment 
rendered prior thereto.  In the rating action on appeal and 
in the October 1997 SOC, the RO referred to terminal 
hospitalization reports, however, the Board is unable to 
locate those records, or any treatment records dated after 
January 1993, in the file.  A handwritten notation on a 
request for medical records from the VA Medical Center at 
Loma Linda, California where the veteran received his 
treatment indicated that four volumes of records were 
received, presumably at the RO, in October 1997.  Those 
records are not presently associated with the claims folder, 
nor is there any indication as to their disposition.  As VA 
adjudicators are deemed to have constructive notice of such 
records, a remand is necessary.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The RO must make every effort to obtain 
copies of the missing records so that they can be given full 
consideration in the adjudicatory process.  38 C.F.R. § 19.9 
(1998).  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain copies of VA 
records pertaining to treatment afforded 
the veteran subsequent to January 1993 
until his death in April 1993, including 
terminal hospitalization reports.  The RO 
should document its efforts to supplement 
the record and any additional materials 
obtained should be associated with the 
claims folder.  

2.  After completing the foregoing, the 
RO should again review the appellant's 
claim, under the applicable law and 
regulation.  If it is determined that a 
well-grounded claim has been presented, 
the RO should undertake all appropriate 
development.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












